REVISED FEBRUARY 19, 2009

            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                 Fifth Circuit

                                                            FILED
                                                          January 22, 2009
                                No. 08-30070           Charles R. Fulbruge III
                                                               Clerk

ST TAMMANY PARISH, by and through its President, Kevin Davis

                                         Plaintiff - Appellant
v.

FEDERAL EMERGENCY MANAGEMENT AGENCY; DEPARTMENT OF
HOMELAND SECURITY

                                         Defendants - Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before KING, D EMOSS, and PRADO, Circuit Judges.
KING, Circuit Judge:
     We are asked to determine whether the discretionary function exception
of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42
U.S.C. § 5148, bars a suit based on the federal government’s decision not to
approve funding for debris removal in the aftermath of Hurricane Katrina.
St. Tammany Parish brings this lawsuit against the Federal Emergency
Management Agency and the Department of Homeland Security because they
denied funding for the removal of sediment deposited in the canals within St.
Tammany Parish’s Coin du Lestin community. The district court dismissed the
                                       No. 08-30070

case for lack of subject matter jurisdiction after concluding that the United
States has not waived sovereign immunity for its agencies’ discretionary funding
decisions. We agree that the agencies’ decision not to fund the removal of the
sediment was discretionary and therefore affirm.
  I. FACTUAL, REGULATORY, AND PROCEDURAL BACKGROUND
A.     Factual History and Relevant Regulations
       On August 29, 2005, Hurricane Katrina made landfall along Louisiana’s
Gulf of Mexico coast. As a result, President George W. Bush declared that a
major disaster existed in the State of Louisiana and initiated the federal
government’s involvement in the hurricane recovery effort.1 See Notice of the
Presidential Declaration of a Major Disaster for the State of Louisiana, 70 Fed.
Reg. 53,803-01 (Sept. 12, 2005). The President exercised his authority to declare
major disaster areas pursuant to the Robert T. Stafford Disaster Relief and
Emergency Assistance Act (“Stafford Act”), 42 U.S.C. §§ 5121–5208. See 42
U.S.C. § 5122(2) (defining major disaster by reference to presidential
determination); see also 44 C.F.R. § 206.38(a) (“The Governor’s request for a
major disaster declaration may result in either a Presidential declaration of a
major disaster or an emergency, or denial of the Governor’s request.”).
       After the President declares a major disaster, the Stafford Act states that
“[f]ederal agencies may on the direction of the President, provide assistance



       1
        On August 27, 2005, anticipating that Hurricane Katrina would strike the Gulf coast,
President Bush declared that an emergency existed in Louisiana and authorized federal
authorities to coordinate and assist the state government as the storm approached. See Notice
of the Presidential Declaration of an Emergency for the State of Louisiana, 70 Fed. Reg.
53,238-01 (Sept. 7, 2005). The relevant declaration for the purposes of the events at issue
here, however, is the President’s August 29, 2005 declaration that a major disaster existed in
Louisiana due to the damage caused by Hurricane Katrina. See 70 Fed. Reg. at 53,803.

                                              2
                                   No. 08-30070

essential to meeting immediate threats to life and property resulting from [the]
major disaster.” 42 U.S.C. § 5170b(a). It permits federal agencies to assist in
“debris removal” where it is “essential to saving lives and protecting and
preserving property or public health and safety.” Id. § 5170b(a)(3)(A). Section
5173 of the Stafford Act likewise states that “[t]he President, whenever he
determines it to be in the public interest, is authorized . . . to make grants to any
State or local government . . . for the purpose of removing debris . . . resulting
from a major disaster from publicly or privately owned lands and waters.” Id.
§ 5173(a)(2).
      The Stafford Act authorizes the President to delegate his authority under
the Act to a federal agency. See id. § 5164. The President exercised this option
and delegated most of his authority to the Federal Emergency Management
Agency (“FEMA”), which is now part of the Department of Homeland Security
(“DHS”) (collectively, “defendants” or the “government”).         Exec. Order No.
12,673: Delegation of Disaster Relief and Emergency Assistance Functions, 54
Fed. Reg. 12,571, § 1 (Mar. 23, 1989). In turn, FEMA promulgated certain
regulations pursuant to the Stafford Act establishing the qualifications and
procedures related to federal assistance for debris removal.         See 44 C.F.R.
§ 206.224. The implementing regulations establish that debris removal must be
in the “public interest” in order to be eligible for funding. Id. § 206.224(a).
Debris removal is in the public interest when it is, inter alia, necessary to
“[e]liminate immediate threats to life, public health, and safety.”              Id.
§ 206.224(a)(1).   “Upon determination that debris removal is in the public
interest, the Regional Director [, a FEMA official,] may provide assistance for the




                                         3
                                  No. 08-30070

removal of debris and wreckage from publicly and privately owned lands and
waters.” Id. § 206.224(a).
      Under the regulations, a specific project must be documented in a Project
Worksheet, FEMA Form 90-91 (“PW”). See id. § 206.202(d). The Regional
Director, or a designee, is charged with “review[ing] and sign[ing] an approval
of work and costs on a Project Worksheet,” id. § 206.201(j), and will then
“obligate funds to the Grantee based on the approved Project Worksheet,” id.
§ 206.202(e)(1). See also id. § 206.201(i)(1) (authorizing FEMA to “approve a
scope of eligible work and an itemized cost estimate before funding a project”).
      The President’s August 29, 2005 declaration that a major disaster existed
in Louisiana as a result of the damage caused by Hurricane Katrina in certain
areas authorized FEMA “to allocate from funds available for these purposes such
amounts    as   you   find   necessary   for Federal disaster assistance      and
administrative expenses.” 70 Fed. Reg. 53,803-01, at 53,803. The declaration
also authorized FEMA “to provide . . . assistance for debris removal.” Id. The
President specifically identified St. Tammany Parish (“plaintiff” or the “Parish”)
as a municipality eligible for such assistance. Id.
      Pursuant to the Stafford Act and its accompanying regulations, FEMA
issued Recovery Policy 9523.13 to help facilitate debris removal from private
property after Hurricane Katrina. See FEMA, Debris Removal from Private
Property: Recovery Policy 9523.13 (Oct. 23, 2005), amending and replacing
Recovery Policy 9523.13 (Sept. 7, 2005). Recovery Policy 9523.13 provides that:
      Hurricanes Katrina and Rita in some areas created catastrophic,
      widespread destruction resulting in vast quantities of debris which
      may require state or local government to enter private property to
      remove it in order to prevent disease and other immediate public
      health and safety threats. In these situations, debris removal from

                                         4
                                 No. 08-30070

      private property may be in the public interest and thus may be
      eligible for reimbursement, when the unconditional authorization
      for debris removal and indemnification requirements established by
      Sections 403 and 407 of the Stafford Act are met.
Recovery Policy 9523.13, at § 6(C). It offers guidance for reimbursing “state,
county, and municipal governments for costs incurred in debris removal from
private property.” Id. at § 7. Section 7 of the Policy provides that FEMA will
work with local governments to determine areas in which such debris removal
“is in the ‘public interest’ under 44 C.F.R. § 206.224 and thus is eligible for
FEMA reimbursement,” § 7(A); requires the local government to submit a
written request seeking reimbursement, see § 7(C); and grants FEMA the
authority to approve or disapprove each request, see § 7(H). To clarify Recovery
Policy 9523.13’s application, Nancy Ward, FEMA’s Director of the Recovery Area
Command, issued a memorandum to FEMA’s field offices that declared that “it
is in the public interest to remove debris from private property because an
immediate threat to public health and safety exists in” the Parish, thus
satisfying § 7(A) of the Policy. See Memorandum from Nancy Ward, Recovery
Area Command Director, to FEMA Joint Field Offices (Sept. 10, 2005) (the
“Ward Memorandum”).
      On September 12, 2005, the Parish filed a “Request for Public Assistance”
for debris removal from public and private property within its jurisdiction. Part
of the request sought debris removal from private canals in Coin du Lestin. Coin
du Lestin, a private community consisting of approximately 250 residential
homes, sits in the eastern part of the Parish. Coin du Lestin utilizes an above-
ground drainage system that consists of drainage ditches, drains, and culverts.
The drainage system is connected to a number of canals, which, in turn, drain


                                       5
                                  No. 08-30070

into Bayou Bonfouca and then Lake Pontchartrain. The Coin du Lestin canals
were navigable prior to Hurricane Katrina, reaching a depth of at least ten feet.
Hurricane-related flooding, however, deposited construction and demolition
(“C&D”) materials, a boat, a submerged vehicle, as well as silt, mud, and
vegetative materials, into the canals. Citing a potential flood hazard due to
clogging in the Coin du Lestin canals, the Parish requested funding for removal
of C&D debris and for the dredging of the canals to a depth of eight feet from
bank to bank.       The proposed scope of work included the removal of
approximately 500,000 cubic yards (“CY”) of debris.
      In response, FEMA issued PW 2981, authorizing some, but not all, of the
Parish’s requested funding for debris removal from the Coin du Lestin canals.
See FEMA, Project Worksheet Report 2981 (Feb. 6, 2006). According to PW
2981, FEMA debris specialists conducted an assessment of the canals on
February 2, 2006, “to estimate the amount of debris in the canals that posed an
immediate threat to improved property, public health and safety.” Id. at 14.
FEMA specialists determined that:
      [H]igh winds and storm surge associated with Hurricane Katrina
      . . . caused an estimated 130 CY of C&D debris and one (1)
      recreational boat to be deposited in the St. Tammany Coin [du
      ]Lestin canals. The canals serve as access to the surrounding area
      and are within close proximity to parish residences; therefore, the
      debris is considered an immediate threat to public health and
      safety. Also deposited in the canals were large quantities of marsh
      grass.
Id. at 2. As a result of this assessment, FEMA authorized funding for removal
of approximately 130 CY of C&D debris and the recreational boat. FEMA,
however, determined that “[m]arsh grass removal from the canal is considered
not eligible as its removal is considered to be dredging.” Id. at 3; see also id. at

                                         6
                                  No. 08-30070

14 (noting that some debris may not be considered eligible for funding because
it “is not considered to pose an immediate threat to improved property, public
health and safety, such as marsh grass, soil, and debris that is not in close
proximity to improved property”). The approved PW 2981 authorized funding
for a total of $7350 for debris removal. Id. at 1.
      Nearly a year later, FEMA amended PW 2981 with PW 2981-1. See
FEMA, Project Worksheet Report 2981-1 (Jan. 10, 2007). The new PW altered
the work description to include removal of a newly discovered submerged vehicle
that FEMA determined was eligible for funding. In addition, FEMA amended
the cost figure to cover the use of an amphibious crawler and a barge to clear the
C&D debris, the boat, and the submerged vehicle, which could not be cleared by
conventional means. PW 2981-01 thus documented the total costs to be $31,979
(the original $7350 plus new costs totaling $24,629).
      In an email dated May 4, 2007, Patrick W. Ruland, FEMA’s Public
Assistance officer, proposed an extension of the work to include the removal of
some marsh grass to ensure flow within the canals. See Email from Patrick W.
Ruland, Public Assistance Officer, to Joe Shoemaker et al. (May 4, 2007).
Ruland notified the Parish that FEMA was willing to reconsider funding the
removal of some marsh grass from the Coin du Lestin canals. Id. He wrote:
      FEMA understands that the Parishes [sic] two primary concerns are
      the removal of debris to reduce the threat of future flooding and to
      return the canals to a functional capacity for the residences. But
      with these waters being tertiary, non-navigable waterways, our
      concern is primarily to reduce further damages from occurring due
      to flood waters. The amounts of marsh grass removal FEMA PA
      would consider reasonable to allow the waters to flow for drainage
      purposes at the Coin Du Lestin area will be limited to 2' deep x 10'



                                        7
                                  No. 08-30070

      wide . . . . The debris removal will only be eligible at those areas of
      the waterways in which water flow is severely restricted.
Id.   The record does not reveal that either FEMA or the Coin du Lestin
community pursued this proposal or completed a new PW before the Parish filed
the present suit.
B.    Procedural History
      On June 22, 2007, the Parish filed a five-count complaint against FEMA
and DHS based on FEMA’s refusal to fully fund the Parish’s Request for Public
Assistance seeking removal of all debris and sediment from the Coin du Lestin
canals to a depth of eight feet. The Parish’s first count alleged that defendants
violated the Stafford Act, 42 U.S.C. §§ 5170 and 5173, by wrongfully refusing to
fund dredging of the Parish’s Coin du Lestin canals. The second count alleged
that defendants were liable under the Federal Tort Claims Act (“FTCA”), 28
U.S.C. § 2674, for the same conduct. The third count alleged that defendants
violated the Administrative Procedures Act (“APA”), 5 U.S.C. § 553, and the
Stafford Act, 42 U.S.C. § 5165c, because FEMA’s refusal to approve funding
constituted a substantive rule change about which FEMA never provided the
public with notice and an opportunity to comment. The fourth count alleged that
defendants deprived the Parish of its right under the Stafford Act, id. § 5189a,
and corresponding regulations, to appeal FEMA’s denial of the requested
funding. Lastly, the fifth count alleged that defendants violated the Stafford
Act, id. § 5151, by failing to treat the residents of the Coin du Lestin community
in a fair and equitable manner because FEMA funded similar projects in other
communities. Plaintiff sought an order requiring FEMA to cover the costs of
debris removal, a declaratory judgment that the government’s policies violated



                                        8
                                 No. 08-30070

the Stafford Act, and a monetary judgment in tort for sums required for debris
removal.
      Defendants moved to dismiss the case for lack of subject matter
jurisdiction on the grounds of sovereign immunity under 42 U.S.C. § 5148 and
of failure to exhaust administrative remedies.      In support of their motion,
defendants submitted an affidavit from Eddie Williams, FEMA’s Deputy Public
Assistance Officer. Williams confirmed that while FEMA did not initially agree
that “complete removal of sediment was necessary to reduce an immediate
threat of flooding,” it has since “determined that sufficient flood hazards exist
to allow for the removal of sediment (and swamp grass) to clear a 10 ft. wide by
2 ft. deep channel at drainage culverts throughout the approximately 1.5 miles
of canals in the community.” He also stated that a new version of PW 2981 was
being considered and that “additional information from the Parish was needed.”
      In response to defendants’ motion, the Parish argued that the Stafford Act,
the FTCA, and the APA waived the United States’s sovereign immunity for
purposes of its suit because the Stafford Act and its corresponding regulations
mandated that FEMA provide funding for debris removal from the Coin du
Lestin canals. Furthermore, the Parish contended that Williams’s affidavit
showed that FEMA determined that there was an immediate threat of flooding
from the Coin du Lestin canals, thus mandating funding of the requested
dredging to remove the immediate threat.
      The district court granted defendants’ motion to dismiss for lack of subject
matter jurisdiction. The court first noted that § 702 of the APA waives sovereign
immunity for claims alleging that a person suffered a legal wrong because of
agency action, within the meaning of a relevant statute. The court also noted,



                                        9
                                       No. 08-30070

however, that the waiver of sovereign immunity is inapplicable when “statutes
preclude judicial review.” 5 U.S.C. § 701(a)(1). The court thus weighed whether
the Stafford Act’s discretionary function exception, which precludes liability “for
any claim based upon the exercise or performance of or the failure to exercise or
perform a discretionary function or duty on the part of a Federal agency,” 42
U.S.C. § 5148, applied to the Parish’s claims. Noting the similarities between
§ 5148 and the FTCA’s similar discretionary function exception to its waiver of
sovereign immunity for tort claims, see 28 U.S.C. § 2680(a), the district court
concluded that the same test for discretionary function applied under both
statutes. It, therefore, applied the two-part test that the Supreme Court first
described in Berkovitz v. United States, 486 U.S. 531 (1988), which defined
discretionary functions under § 2680(a). Under this test, the district court held
“that FEMA’s decisions whether and to what extent to remove the debris from
the Coin du Lestin canals is a matter of judgment or choice and this judgment
is of the kind that the discretionary function exception was designed to shield.”2
Thus, the district court held that the United States has not waived sovereign
immunity for plaintiff’s claims because they arise from discretionary functions
that preclude suit under § 5148 and accordingly dismissed the suit for lack of
subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil
Procedure.


       2
         The district court did not distinguish between the various counts of plaintiff’s
complaint when granting defendants’ motion to dismiss. It instead applied § 5148 to all claims
to reach its universal conclusion that the government did not waive sovereign immunity for
the relevant funding decisions under the Stafford Act. Whatever the validity of the district
court’s generalization, plaintiff presents no argument to us related to the district court’s
dismissal of counts four and five of the Parish’s complaint, which raise claims arising from
functions unrelated to such funding decisions. We will thus focus only on the issue as briefed
by plaintiff.

                                             10
                                   No. 08-30070

      On December 21, 2007, the Parish filed a timely notice of appeal. We have
jurisdiction under 28 U.S.C. § 1291.
                                II. DISCUSSION
A. The Stafford Act’s Discretionary Function Exception
      “We review a district court’s dismissal for lack of subject matter
jurisdiction de novo.” Stiles v. GTE Sw., Inc., 128 F.3d 904, 906 (5th Cir. 1997).
“In our de novo review . . ., we apply the same standard as does the district court
. . . .” Wagstaff v. U.S. Dep’t of Educ., 509 F.3d 661, 663 (5th Cir. 2007) (internal
quotation marks and citation omitted). Under our traditional explication of the
standard applied by the district court, the district court “has the power to
dismiss for lack of subject matter jurisdiction on any one of three separate bases:
(1) the complaint alone; (2) the complaint supplemented by undisputed facts
evidenced in the record; or (3) the complaint supplemented by undisputed facts
plus the court’s resolution of disputed facts.” Williamson v. Tucker, 645 F.2d
404, 413 (5th Cir. 1981). Here, the district court did not resolve any disputed
facts, so we, as did the district court, “consider the allegations in the plaintiff’s
complaint as true.” Id. at 412. “[O]ur review is limited to determining whether
the district court’s application of the law is correct” and, to the extent its
“decision [was] based on undisputed facts, whether those facts are indeed
undisputed.” Id. at 413. We then ask if dismissal was appropriate. See United
States v. Gaubert, 499 U.S. 315, 327 (1991) (“‘accept[ing] all of the factual
allegations in [the plaintiff’s] complaint as true’ and ask[ing] whether the
allegations state a claim sufficient to survive a motion to dismiss” (quoting
Berkovitz, 486 U.S. at 540)).




                                         11
                                        No. 08-30070

       We are asked to determine whether the United States has waived
sovereign immunity for its agencies’ decision not to fund the Parish’s requested
debris removal. Plaintiff bears the burden of showing Congress’s unequivocal
waiver of sovereign immunity. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994) (holding that the party asserting the jurisdiction of a federal
court bears the burden); Peoples Nat’l Bank v. Office of the Comptroller of the
Currency of the U.S., 362 F.3d 333, 336 (5th Cir. 2004) (“The party claiming
federal subject matter jurisdiction has the burden of proving it exists.”); Paterson
v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981) (holding that, when faced with
factual attack on federal court’s subject matter jurisdiction, plaintiff bears the
burden “of proving by a preponderance of the evidence that the trial court does
have subject matter jurisdiction”); accord Cole v. United States, 657 F.2d 107,
109 (7th Cir. 1981) (“A party who sues the United States has the burden of
pointing to a congressional act that gives consent.” (citing Malone v. Bowdoin,
369 U.S. 643 (1962))). At the pleading stage, plaintiff must invoke the court’s
jurisdiction by alleging a claim that is facially outside of the discretionary
function exception.3


       3
         While the plaintiff bears the burden of showing an unequivocal waiver of sovereign
immunity, it is less clear whether the plaintiff or the government bears the burden of proof
to show whether a discretionary function exception to a waiver of sovereign immunity applies.
Our sister courts of appeals are split. Some place the burden on the plaintiff to show that the
government’s conduct does not fall within the discretionary function exception. See Aragon
v. United States, 146 F.3d 819, 823 (10th Cir. 1998). Others place the burden on the
government to show that the exception applies. See Merando v. United States, 517 F.3d 160,
164 (3d Cir. 2008); Terbush v. United States, 516 F.3d 1125, 1128 (9th Cir. 2008) (citing
Prescott v. United States, 973 F.2d 696, 702 n.4 (9th Cir. 1992)); Stewart v. United States, 199
F.2d 517, 520 (7th Cir. 1952). Other courts of appeals have declined to decide the issue, being
uncertain whether the Supreme Court in Gaubert intended to place the burden of proving the
non-applicability of the exception on the plaintiff as a consequence of its holding that “[f]or a
complaint to survive a motion to dismiss, it must allege facts which would support a finding

                                              12
                                         No. 08-30070

       “The basic rule of federal sovereign immunity is that the United States
cannot be sued at all without the consent of Congress.” Block v. North Dakota
ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 287 (1983); see also Williamson
v. U.S. Dep’t of Agric., 815 F.2d 368, 373 (5th Cir. 1987) (“The doctrine of
sovereign immunity is inherent in our constitutional structure and . . . renders
the United States [and] its departments . . . immune from suit except as the
United States has consented to be sued.”). Because “[s]overeign immunity is
jurisdictional in nature,” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994), Congress’s
“waiver of [it] must be unequivocally expressed in statutory text and will not be
implied,” Lane v. Pena, 518 U.S. 187, 192 (1996) (internal citation omitted); see


that the challenged actions are not the kind of conduct that can be said to be grounded in the
policy of the regulatory regime,” 499 U.S. at 324–25. See Sharp v. United States, 401 F.3d 440,
443 n.1 (6th Cir. 2005) (declining to decide whether Gaubert altered its earlier view that the
government bears the burden); Ochran v. United States, 117 F.3d 495, 504 n.4 (11th Cir. 1997)
(refusing to decide which party bears the burden, but placing the “burden of production of the
policy considerations that might influence the challenged conduct . . .on the Government” after
the plaintiff alleged facts facially placing the claims outside of the exception); Autery v. United
States, 992 F.2d 1523, 1526 n.6 (11th Cir. 1993) (refusing to decide which party bears the
burden); Kiehn v. United States, 984 F.2d 1100, 1105 n.7 (10th Cir. 1993) (refusing to decide
which party bears the burden). But see Prescott, 973 F.2d at 702 n.4 (holding that the
government bears the burden because Gaubert decided that “plaintiff must advance a claim
that is facially outside the discretionary function exception in order to survive a motion to
dismiss” but “did not deal with the burden of proof question”).
        In the context of a motion to dismiss, however, the courts have widely held that the
plaintiff must invoke jurisdiction by pleading facts that facially allege matters outside of the
discretionary function exception. See Prescott, 973 F.2d at 702 n.4; Blakely v. U.S.S. Iowa, 991
F.2d 148, 154 (4th Cir. 1993); Autery, 992 F.2d at 1526 n.6; Kiehn, 984 F.2d at 1105; Carlyle
v. U.S., Dep’t of the Army, 674 F.2d 554, 556 (6th Cir. 1982). Relying on Gaubert and without
addressing which party bears the ultimate burden of proving the applicability of the exception,
this court agreed that a plaintiff must “allege a claim sufficient to survive a motion to dismiss
based on the ‘discretionary function’ exception.” ALX El Dorado, Inc. v. Sw. Sav. & Loan
Ass’n/FSLIC, 36 F.3d 409, 411 n.13 (5th Cir. 1994). On this motion to dismiss, therefore, the
Parish must advance a claim that is facially outside the discretionary function exception in
order to survive the motion to dismiss, regardless of which party bears the ultimate burden
of proof.

                                               13
                                  No. 08-30070

also Petterway v. Veterans Admin. Hosp., 495 F.2d 1223, 1225 n.3 (1974) (“It is
well settled . . . that a waiver of sovereign immunity must be specific and explicit
and cannot be implied by construction of an ambiguous statute.”).
      Plaintiff argues that Congress waived sovereign immunity for its present
claims in three statutes: the FTCA, the APA, and the Stafford Act. Plaintiff
alleges a claim under the FTCA for wrongful denial of funding under the
Stafford Act. The FTCA authorizes suits against the United States for damages
arising from:
      injury or loss of property, or personal injury or death caused by the
      negligent or wrongful act or omission of any employee of the
      Government while acting within the scope of his office or
      employment, under circumstances where the United States, if a
      private person, would be liable to the claimant in accordance with
      the law of the place where the act or omission occurred.
28 U.S.C. § 1346(b)(1). Thus, the FTCA waives sovereign immunity and permits
suits against the United States sounding in state tort for money damages. In re
Supreme Beef Processors, Inc., 468 F.3d 248, 252 (5th Cir. 2006).       As long as
state tort law creates the relevant duty, the FTCA permits suit for violations of
federal statutes and regulations. See Johnson v. Sawyer, 47 F.3d 716, 728 (5th
Cir. 1995) (en banc) (“[T]he violation of a federal statute or regulation does not
give rise to FTCA liability unless the relationship between the offending federal
employee or agency and the injured party is such that the former, if a private
person or entity, would owe a duty under state law to the latter in a nonfederal
context. If the requisite relationship and duty exist, then the statutory or
regulatory violation may constitute or be evidence of negligence in the




                                        14
                                       No. 08-30070

performance of that state law duty.”).4                 The FTCA, however, excepts
discretionary functions and duties from this waiver of sovereign immunity. See
28 U.S.C. § 2680(a). This “discretionary function exception” provides that the
waiver of sovereign immunity in § 1346(b) does not apply to:
       Any claim . . . based upon the exercise or performance or the failure
       to exercise or perform a discretionary function or duty on the part
       of a federal agency or an employee of the Government, whether or
       not the discretion involved be abused.
Id. The “discretionary function exception is thus a form of retained sovereign
immunity.” In re World Trade Ctr. Disaster Site Litig., 521 F.3d 169, 190 (2d
Cir. 2008). It “‘marks the boundary between Congress’ willingness to impose tort
liability upon the United States and its desire to protect certain governmental
activities from exposure to suit by private individuals.’” Berkovitz, 486 U.S. at
536 (quoting United States v. S.A. Empresa de Viacao Aerea Rio Grandense
(Varig Airlines), 467 U.S. 797, 808 (1984)). It is intended to “assure protection
for the Government against tort liability for errors in administration or in the
exercise of discretionary functions.” Dalehite v. United States, 346 U.S. 15,
26–27 (1953) (citation omitted). In this case, plaintiff alleges a claim under the
FTCA for FEMA’s purported wrongful denial of nondiscretionary funding of the
Parish’s requested debris removal.
       Plaintiff also brings a claim pursuant to the APA for improper rulemaking
under the Stafford Act.           The APA is a broadly applicable statute that
“undoubtedly evinces Congress’ intention and understanding that judicial review
should be widely available to challenge the actions of federal administrative

       4
         Because the Parish appeals the district court’s grant of defendants’ motion to dismiss
for lack of subject matter jurisdiction, we need not consider the merits of whether the Parish’s
claims give rise to tort liability under Louisiana law.

                                              15
                                  No. 08-30070

officials.” Califano v. Sanders, 430 U.S. 99, 104 (1977). Section 702 of the APA
authorizes suits against the United States through a limited waiver of sovereign
immunity for “relief other than money damages” related to an agency’s
regulatory action. See 5 U.S.C. § 702. The APA, moreover, permits judicial
review of claims for specific relief that result in the payment of money—such as
a claim seeking a declaratory judgment ordering that an agency comply with a
mandatory funding requirement—because such actions are not for “money
damages,” in the form of compensation for a loss that the plaintiff has suffered
or will suffer but for specific relief related to agency action. See Bowen v.
Massachusetts, 487 U.S. 879, 893, 901 (1988). However, the waiver does not
apply “to the extent that—(1) statutes preclude judicial review; or (2) agency
action is committed to agency discretion by law.” 5 U.S.C. § 701(a). In this case,
the Parish alleges that FEMA’s denial of full funding for its requested debris
removal violated the APA, see id. § 553, and the Stafford Act, see 42 U.S.C.
§ 5165c, by altering FEMA’s policy without providing notice and an opportunity
to be heard.
      Thus, plaintiff has alleged claims under two generally applicable statutes,
the FTCA and the APA, for violations of the Stafford Act and its corresponding
regulations. Although the Stafford Act does not contain a waiver of sovereign
immunity, see Graham v. Fed. Emergency Mgmt. Agency, 149 F.3d 997, 1001 (9th
Cir. 1998), it does contain a discretionary function exception to governmental
liability nearly identical to the one contained in the FTCA. See 42 U.S.C. § 5148.
The Stafford Act’s discretionary function exception provides that the United
States will not be liable for:
      [A]ny claim based upon the exercise or performance of or the failure
      to exercise or perform a discretionary function or duty on the part

                                       16
                                      No. 08-30070

       of a Federal agency or an employee of the Federal Government in
       carrying out the provisions of this chapter.
Id. The Stafford Act’s discretionary function exception exists, despite the lack
of an express waiver of sovereign immunity, to protect the government from
liability for claims based on its discretionary conduct brought pursuant to the
FTCA, APA, or other statutes of general applicability.5                Nonetheless, this
provision “preclude[s] judicial review of all disaster relief claims based upon the
discretionary actions of federal employees.” Rosas v. Brock, 826 F.2d 1004, 1008
(11th Cir. 1987).
       The government argues that the Stafford Act’s discretionary function
exception applies to the funding decisions that form the basis of the present
claims.    The Parish counters that it has alleged facts that give rise to a
nondiscretionary duty to provide funding—i.e., one not sheltered by the
discretionary function exception. The first contention between the parties thus
is the meaning of the term “discretionary function or duty” within the Stafford




       5
        Because the Parish in this case alleges claims properly brought pursuant to the APA
or the FTCA, we need not consider the validity of claims brought pursuant to the Stafford Act
that are not augmented by APA or FTCA causes of action.

                                             17
                                        No. 08-30070

Act’s discretionary function exception.6 Neither the Supreme Court nor this
court has considered this question.
       Plaintiff argues that the Supreme Court’s interpretation of the term
“discretionary function or duty” under § 2680(a) of the FTCA applies to define
the same term under § 5148 of the Stafford Act because of the near identical
phrasing of the two provisions. For the first time on appeal and despite its
success under the Parish’s proposed definition in the district court, the
government argues that the Stafford Act’s structure and its extraordinary
purpose dictate that its discretionary function exception applies more broadly.
According to the government, “any activity of the United States undertaken to
carry out the provisions of the Stafford Act will necessarily trigger § 5148
Stafford Act immunity.” Thus, the government now recommends interpreting
§ 5148 to bar claims with a “propinquity” to a disaster and a “close substantive
nexus” to disaster assistance.7


       6
        Both parties agree that the Stafford Act’s discretionary function exception governs the
current dispute. We note that, for this case, our conclusion regarding the applicability of
§ 5148 will dictate the outcome of the FTCA claims, whether § 5148 controls over the more
general discretionary function exception in § 2680(a), see Morales v. Trans World Airlines, Inc.,
504 U.S. 374, 384–85 (1992) (“[I]t is a commonplace of statutory construction that the specific
governs the general . . . .”); Mocklin v. Orleans Levee Dist., 877 F.2d 427, 428 (5th Cir. 1989)
(applying the specific Flood Control Act of 1938, 33 U.S.C. § 702c, instead of the general
FTCA), or § 2680(a)’s similar discretionary function exception applies concurrently with that
of § 5148, see § 2680(a) (defining the inapplicability of the FTCA’s waiver of sovereign
immunity for discretionary conduct). Our conclusion will also dictate the outcome of the APA
claims. See 5 U.S.C. § 701(a)(1) (defining the inapplicability of § 702’s waiver of sovereign
immunity where the substantive statute precludes review).
       7
         We will not entertain legal issues raised for the first time on appeal except “in
extraordinary instances when such consideration is required to avoid a miscarriage of justice.”
Bayou Liberty Ass’n v. U.S. Army Corps of Eng’rs, 217 F.3d 393, 398 (5th Cir. 2000); see also,
e.g., Martinez v. Tex. Dep’t of Criminal Justice, 300 F.3d 567, 573 (5th Cir. 2002). The
government had the opportunity to present its argument to the district court, so we find no

                                               18
                                        No. 08-30070

       We hold that “discretionary function or duty” has the same meaning in
§ 5148 as it does in § 2680(a). We reach this conclusion because the relevant
language of the two provisions is identical, because anecdotal evidence shows
that Congress intended to incorporate § 2680(a)’s standard into § 5148, and
because our sister courts of appeals and most district courts have looked to
§ 2680(a) case law when applying § 5148. Whatever the arguable differences
between the two statutes, those differences are not at play here, and we conclude
that the meaning of “discretionary function or duty” is the same under § 5148
and § 2680(a).
       “The starting point in statutory interpretation is ‘the language [of the
statute] itself.’” United States v. James, 478 U.S. 597, 604 (1986) (citation


extraordinary instance. And, as we affirm the district court’s conclusion that the government
prevails on the jurisdictional issue, the government will suffer no miscarriage of justice from
our decision not to address its argument. We are particularly reluctant to address the
government’s argument here, where, because the government prevailed in district court, it
raises its new argument in its appellees’ brief, requiring the appellant to respond in a reply
brief.
        The government’s argument—that “any activity of the United States undertaken to
carry out the provisions of the Stafford Act will necessarily trigger § 5148 Stafford Act
immunity”—is about the content of the Stafford Act’s substantive provisions, not about the
meaning of its discretionary function exception; therefore, we also refuse to decide the issue
because to do so would require us to reach unnecessary conclusions about the applicability of
the discretionary function exception to substantive provisions of the Stafford Act (and its
corresponding regulations) not specifically raised by the Parish in this case. By refusing to
address the government’s newly proposed paradigm, we in turn do not need to confront the
plaintiff’s responsive arguments that (1) the government’s proposed standard lacks any
support in the statute or case law; (2) when Congress wants to prevent all liability, it knows
how to expressly do so, cf. Flood Control Act of 1938, 33 U.S.C. § 702c (“No liability of any kind
shall attach to or rest upon the United States for any damage from or by floods or flood waters
at any place.”); and (3) the government’s proposed rule strips the term “discretionary” of any
meaning in the Stafford Act, see Berkovitz, 486 U.S. at 538 (“[W]e intend specifically to reject
the Government’s argument . . . that the exception precludes liability for any and all acts
arising out of the regulatory programs of federal agencies. That argument is rebutted first by
the language of the exception, which protects ‘discretionary’ functions, rather than ‘regulatory’
functions.”).

                                               19
                                  No. 08-30070

omitted, alteration in original), abrogated in non-relevant part by Central Green
Co. v. United States, 531 U.S. 425 (2001). We are bound to apply “the plain
language of the statute, especially where . . . there is nothing in the statute or
its legislative history to indicate a contrary intent.” In re DP Partners Ltd., 106
F.3d 667, 671 (5th Cir. 1997). Moreover, “as a matter of statutory interpretation,
in determining the meaning of a particular statutory provision, it is helpful to
consider the interpretation of other statutory provisions that employ the same
or similar language.” Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 233
n.4 (5th Cir. 2001) (citations omitted). We must nonetheless respect differences
in the texts and the overall statutory schemes to ensure that the purposes of
both acts are served by interpreting them in the same manner. See Smith v.
City of Jackson, 351 F.3d 183, 189 (5th Cir. 2003).
      In this case, the language of § 5148 of the Stafford Act mirrors that of
§ 2680(a) of the FTCA.     Compare § 5148 (exempting claims based on “the
exercise or performance of or the failure to exercise or perform a discretionary
function or duty”), with § 2680(a) (exempting claims based on “the exercise or
performance or the failure to exercise or perform a discretionary function or
duty”). Both provisions prevent subject matter jurisdiction arising from the
same type of conduct—“a discretionary function or duty.” Thus, we hold that the
phrase “discretionary function or duty” has the same meaning under both
statutes.
      Ancillary evidence supports our conclusion.       To start, the legislative
history suggests that the nearly identical statutory language is the result of
Congress’s intentional incorporation of § 2680(a) into the Stafford Act. See In re
World Trade Ctr. Disaster Site Litig., 521 F.3d at 189 & n.22 (citing H.R. Rep.


                                        20
                                       No. 08-30070

No. 81-2727, at 1, 7 (1950) (Letter from Frank Pace, Jr., Sec’y of the Army, to
Hon. Will M. Whittington, Chairman, Comm. on Pub. Works, House of
Representatives (June 7, 1950) (recording that the Department of Defense
recommended amending an early draft of the Stafford Act to ensure that “the
Federal Government shall not be liable for claims based upon the exercise of or
the failure to exercise a discretionary duty as provided in section 2680(a) of title
28, United States Code” (emphasis added)))). Moreover, our conclusion is in
agreement with the other courts of appeals to consider the issue. See, e.g., id. at
189–93 (“[W]e consider the policies for the FTCA discretionary function
exception, and prior interpretations of that exception, for guidance on the nature
of the Stafford Act discretionary function immunity.”); Dureiko v. United States
(Dureiko II), 209 F.3d 1345, 1351, 1353 (Fed. Cir. 2000) (applying Supreme
Court precedent interpreting § 2680(a) to resolve the applicability of § 5148);
Graham, 149 F.3d at 1006 (same); Rosas, 826 F.2d at 1008–10 (same).8 In this
regard, the Second Circuit’s discussion in In re World Trade Center Disaster Site
Litigation is particularly instructive. Considering whether the district court’s
holding that § 5148 did not provide immunity to suit was an appealable
interlocutory order, the Second Circuit held:
       The Stafford Act is not the only federal statute that provides a
       “discretionary function” immunity. The [FTCA] also contains a


       8
         See also, e.g., Watson v. FEMA, No. H-06-1709, 2006 WL 5249703, at *3 (S.D. Tex.
May 30, 2006); Diversified Carting, Inc. v. City of N.Y., 423 F. Supp. 2d 85, 91–92 (S.D.N.Y.
2005); McWaters v. FEMA, 408 F. Supp. 2d 221, 228–29 (E.D. La. 2005); City of San Bruno v.
FEMA, 181 F. Supp. 2d 1010, 1014–15 (N.D. Cal. 2001); Cal.-Nev. Methodist Homes, Inc. v.
FEMA, 152 F. Supp. 2d 1202, 1205–06 (N.D. Cal. 2001); United Power Ass’n v. FEMA, No.
A2-99-180, 2000 WL 33339635, at *2–3 (D.N.D. Sept. 13, 2000); Sunrise Vill. Mobile Home
Park v. Phillips & Jordan, Inc., 960 F. Supp. 283, 284 (S.D. Fla. 1996); Dureiko v. Phillips &
Jordon, Inc. (Dureiko I), No. 95-1441, 1996 WL 825402, *1–2 (S.D. Fla. Apr. 29, 1996).

                                             21
                                  No. 08-30070

      discretionary function exception. The statutes employ practically
      identical language: both provide protection for “the exercise or
      performance of or the failure to exercise or perform a discretionary
      function or duty on the part of a [F]ederal agency or an employee of
      the [Federal] Government. . . .” Furthermore, we have previously
      considered the FTCA in analyzing other discretionary function
      immunities. Finally, it appears that the discretionary function
      defense in the Stafford Act was based upon the discretionary
      function exception in the FTCA. Thus, we consider the policies for
      the FTCA discretionary function exception, and prior
      interpretations of that exception, for guidance on the nature of the
      Stafford Act discretionary function immunity.
521 F.3d at 188–89 (internal citations omitted, some alterations in original). In
light of the similarity in the statutory texts and this persuasive precedent, we
too “consider the policies for the FTCA discretionary function exception, and
prior interpretations of that exception, for guidance on the nature of the Stafford
Act discretionary function immunity.” Id. at 189.
      The government’s counterarguments do not show that Congress intended
“a discretionary function or duty” to have a different meaning in § 5148 than in
§ 2680(a). The government first attempts to distinguish the two provisions by
noting that § 2680(a) is “a passive exception” to a waiver of sovereign immunity
while § 5148 is “an active prohibition” against the imposition of liability based
on a statute that does not contain an express waiver of sovereign immunity.
This structural distinction, while relevant to the question of whether Congress
waived sovereign immunity in the Stafford Act, does not answer the question at
hand—what constitutes a “discretionary function or duty.”
      The government also attempts to distinguish the two statutes by reference
to the few differences in the statutes’ wordings. Where relevant, however, these
differences support our holding. First, § 5148 contains the phrase “in carrying


                                        22
                                      No. 08-30070

out the provisions of this chapter”; whereas, § 2680(a) applies to all discretionary
conduct from the myriad substantive sources of FTCA liability. This distinction
narrows the applicability of § 5148 to discretionary functions under the Stafford
Act but, again, does not clarify the meaning of “discretionary function or duty.”
Second, § 5148 bars “[a]ny claim.” Of course, § 2680(a) also mentions “any
claim,” but it only applies to tort claims for monetary relief (the only available
relief under the FTCA). Although § 5148 covers all types of claims brought with
respect to the Stafford Act, it does not cover all conduct, and our goal here is to
identify the discretionary conduct that it covers. This difference in statutory
language is not inconsistent with our conclusion.
       This    distinction,    however,     undermines       the    government’s      next
argument—that interpreting § 2680(a) and § 5148 consistently would render the
latter superfluous. Under our construction and contrary to the government’s
assertion, because § 5148 applies to any claim, it has an independent operational
effect beyond that of § 2680(a): Where § 5148 is applicable, the government
retains sovereign immunity for claims that are based on discretionary functions
or duties, whether alleged under the FTCA, see Dureiko I, 1996 WL 825402, *2;
cf. Gaubert, 499 U.S. at 324; the APA, see Rosas, 826 F.2d at 1008; or, ostensibly,
the Contract Disputes Act, 41 U.S.C. § 601-613, cf. Dureiko II, 209 F.3d at 1353.9
In support of its argument that § 5148 would be superfluous under our reading,



       9
         We also note that § 2680(a), unlike § 5148, prohibits claims “whether or not the
discretion involved be abused.” Thus, the FTCA may protect against abuses of discretion,
while the Stafford Act may not. See In re World Trade Ctr. Disaster Site Litig., 521 F.3d at
189 n.21. We need not decide whether this distinction has any meaning in this case because
the Parish has not argued that the government abused its discretion (it has limited its
argument to whether the government had any discretion at all). We note this difference here
only as additional evidence that our holding does not render § 5148 superfluous.

                                            23
                                 No. 08-30070

the government contends that because the § 2680(a) existed at the time of the
passage of the Stafford Act, Congress must have intended to provide § 5148 with
a distinct meaning. Our conclusion that § 5148 is not superfluous nullifies this
argument, and in any case, the legislative history does not support the
government’s position. The government offers the statement of Representative
Whittington, Chairman of the House of Representatives Committee on Public
Works, during the House of Representative’s floor debate on the Stafford Act:
      We have further provided that if the agencies of the Government
      make a mistake in the administration of the Disaster Relief Act that
      the Government may not be sued. Strange as it may seem, there are
      many suits pending in the Court of Claims today against the
      Government because of alleged mistakes made in the
      administration of other relief acts, suits aggregating millions of
      dollars because citizens have averred that the agencies and
      employees of Government made mistakes. We have put a stipulation
      in here that there shall be no liability on the part of the
      Government.
96 Cong. Rec. 11895, 11912 (1950); see also H.R. Rep. No. 81-2727, at 3 (report
of Rep. Whittington) (summarizing that the proposed legislation contained an
amendment “to provide that the Federal Government shall not be liable for any
claims based upon the proper exercise or performance of a function or duty on
the part of any Federal agency or any employee of the Government in carrying
out the provisions of the section”). Placed in proper context and in light of the
clear language of § 5148, this statement is unpersuasive.        Representative
Whittington made his statement immediately after the text of § 5148, including
the phrase “a discretionary function or duty,” was read to the House of
Representatives. 96 Cong. Rec. at 11912. Thus, Representative Whittington’s
statement was in the context of the proposed statute’s discretionary language.



                                       24
                                       No. 08-30070

In addition, earlier in the debate, Representative Whittington commented that
the version presented for passage was amended to ensure “that the Government
shall not be liable for any claim based upon the performance, or the failure to
perform, a discretionary function on the part of an agency or employee of the
government.” Id. at 11897 (emphasis added). Thus, Representative Whittington
verbalized § 5148’s focus on discretionary conduct.10 Overall, Representative
Whittington’s comment and one sentence from the committee’s report cannot
fairly be construed to override the clear, unambiguous language of § 5148. Our
construction of “discretionary function or duty” thus does not render § 5148
superfluous and promotes a consistent application of congressional language
intended to the have the same meaning. We therefore reject the government’s
arguments and conclude that “a discretionary function or duty” has the same
meaning within § 5148 as it does within § 2680(a).                  Thus, we will rely on
precedent interpreting that phrase under § 2680(a).
B. The Funding Decision




       10
          As discussed above, the Report of the Committee on Public Works that was submitted
to the House of Representatives reveals that § 2680(a) was amended to incorporate the
discretionary function analysis contained in § 2680(a) at the suggestion of the Department of
the Army. See H. R. Rep. No. 81-2727, at 7 (Letter from Frank Pace, Jr., Sec’y of the Army,
to Hon. Will M. Whittington, Chairman, Comm. on Pub. Works, House of Representatives
(June 7, 1950) (recommending an amendment so that “the Federal Government shall not be
liable for claims based upon the exercise of or the failure to exercise a discretionary duty as
provided in section 2680(a) of title 28, United States Code” (emphasis added))); see also id. at
8 (Letter from Jess Larson, Adm’r, Gen. Servs. Admin., to Hon. F. J. Lawton, Dir., Bureau of
the Budget (May 9, 1950) (concurring with this recommendation)); In re World Trade Ctr.
Disaster Site Litig., 521 F.3d at 189 & n.22 (“[I]t appears that the discretionary function
defense in the Stafford Act was based upon the discretionary function exception in the
FTCA.”). Thus, the government’s citation to the summary explanation of the amendment
contained in the same report, see id. at 3, is an unpersuasive gloss on the more complex
legislative history.

                                              25
                                  No. 08-30070

      We now determine the applicability of the discretionary function exception
under § 5148 of the Stafford Act to this case by turning to the well-established
precedent defining discretionary conduct under § 2680(a) of the FTCA. We hold
that under that precedent, FEMA’s decision not to approve funding for sediment
dredging in the Coin du Lestin canals is discretionary and that § 5148 therefore
bars the Parish’s current claims.
      The Supreme Court has developed a two-part test for determining whether
agency conduct qualifies as a discretionary function or duty under this exception.
See Gaubert, 499 U.S. at 322–23 (citing Berkovitz, 486 U.S. at 536–37). First,
the conduct must be a “matter of choice for the acting employee.” Berkovitz, 486
U.S. at 536. “The exception covers only acts that are discretionary in nature,
acts that ‘involv[e] an element of judgment or choice.’” Gaubert, 499 U.S. at 322
(quoting Berkovitz, 486 U.S. at 536) (alteration in original). Thus, “‘it is the
nature of the conduct, rather than the status of the actor’ that governs whether
the exception applies.” Id. (quoting Varig Airlines, 467 U.S. at 813). If a statute,
regulation, or policy leaves it to a federal agency to determine when and how to
take action, the agency is not bound to act in a particular manner and the
exercise of its authority is discretionary. See id. at 329. On the other hand,
“[t]he requirement of judgment or choice is not satisfied” and the discretionary
function exception does not apply “if a ‘federal statute, regulation, or policy
specifically prescribes a course of action for an employee to follow,’ because ‘the
employee has no rightful option but to adhere to the directive.’” Id. at 322
(quoting Berkovitz, 486 U.S. at 536).
      Second, “even ‘assuming the challenged conduct involves an element of
judgment,’” we must still decide that the “‘judgment is of the kind that the


                                        26
                                  No. 08-30070

discretionary function exception was designed to shield.’” Id. at 322–23 (quoting
Berkovitz, 486 U.S. at 536); see also Varig Airlines, 467 U.S. at 813. “Because
the purpose of the exception is to ‘prevent judicial “second-guessing” of
legislative and administrative decisions grounded in social, economic, and
political policy through the medium of an action in tort,’ when properly
construed, the exception ‘protects only governmental actions and decisions based
on considerations of public policy.’” Gaubert, 499 U.S. at 323 (quoting Berkovitz,
486 U.S. at 537). In this regard, “if a regulation allows the employee discretion,
the very existence of the regulation creates a strong presumption that a
discretionary act authorized by the regulation involves consideration of the same
policies which led to the promulgation of the regulations.” Id. at 324.
      In this case, plaintiff argues that the Stafford Act, regulations
promulgated pursuant to it, Recovery Policy 9523.13, the Ward Memorandum,
and PW 2981.1 created a nondiscretionary duty on FEMA to fund its requested
debris and sediment removal in the Coin du Lestin canals to a depth of eight
feet. Under the first prong of the Berkovitz test, plaintiff asserts that these
authorities prevented FEMA from exercising any choice in whether to fund the
dredging. Plaintiff’s claim is predominately based on two deductions—first, that
once FEMA declared debris removal from private property in the Parish to be in
the public interest, it had no discretion to deny funding for the Parish’s request
in this specific case; and second, that once FEMA engineers determined that
some threat existed to improved property, public health, or safety, it lacked
discretion to deny funding for the debris removal. We conclude that, in this case,
the cited authorities do not create a nondiscretionary duty mandating that
FEMA fund the Parish’s requested dredging of the Coin du Lestin canals.


                                       27
                                  No. 08-30070

      Sections 5170b and 5173 of the Stafford Act grant FEMA authority to fund
debris removal from private property in designated disaster areas.         Those
provisions, however, are cast in discretionary terms. Section 5107b states that:
“Federal agencies may on the direction of the President, provide assistance
essential to meeting immediate threats to life and property resulting from a
major disaster.” § 5170b(a) (emphasis added). Section 5173, likewise, states
that “[t]he President, whenever he determines it to be in the public interest, is
authorized . . . to make grants to any State or local government . . . for the
purpose of removing debris . . . resulting from a major disaster from publicly or
privately owned lands and waters.” § 5173(a)(2) (emphasis added). The uses of
the words “may” and “is authorized” indicate that government approval of
assistance for debris removal is discretionary. See, e.g., Neuwirth v. La. State
Bd. of Dentistry, 845 F.2d 553, 557 (5th Cir. 1998) (stating that the use of the
word “may” shows a legislature’s intention to bestow discretion on an agency).
      Nor do the corresponding federal regulations create a mandatory duty.
The regulations permit FEMA to provide assistance for removal of eligible debris
if in the public interest, but they do not mandate assistance even where that
eligibility criterion is met. See 44 C.F.R. § 206.224(a) (“Upon determination that
debris removal is in the public interest, the Regional Director may provide
assistance for the removal of debris and wreckage from publicly and privately
owned lands and waters.” (emphasis added)); see also Lockett, 836 F. Supp. at
854 (holding that “[e]ven where an applicant meets the requirements of
eligibility, the language, by including the term ‘may,’ signifies that FEMA has
the discretion to award that assistance” (citation omitted)).




                                       28
                                       No. 08-30070

       Similarly, Recovery Policy 9523.13, the Ward Memorandum, and PW
2891.1 do not mandate that FEMA fund the Parish’s request for dredging.
Recovery Policy 9523.13 states that FEMA has “authority” to fund debris
removal, § 6(A), and that “debris removal from private property may be in the
public interest and thus may be eligible for reimbursement,” § 6(C) (emphasis
added).11    Thus, under Recovery Policy 9523.13, funding decisions remain
discretionary. Through the Ward Memorandum, FEMA favorably exercised its
authority to label the Parish eligible for public-interest-based debris removal
funding; however, the Ward Memorandum does not create a nondiscretionary
duty to fund any or every request for debris removal. In addition, PW 2891.1,
even if viewed as an agency confirmation that some threat to improved property,
public health, and safety existed, does not create a nondiscretionary duty to fund
the debris removal presently sought by the Parish. While PW 2891.1 concludes
that funding to remove the C&D debris, the boat, and the submerged vehicle was
necessary to eliminate the threats to improved property, public health, and
safety from further flooding, it provides no basis to conclude that additional
dredging of sediment and marsh grass was necessary to reduce those threats.
Finally, we note that, viewed as a comprehensive regulatory scheme, the
combined import of these sources does not give rise to a nondiscretionary



       11
          Defendants contend that Recovery Policy 9523.13 provides guidance only for the
removal of debris from commercial private property. Its unambiguous text, however, states
that it applies to the removal of debris from private property, both commercial and
noncommercial. See, e.g., Recovery Policy 9523.13, §§ 4, 6(A)–(C), 7(A)–(C), 7(G)–(H). This
conclusion is confirmed by the earlier September 7, 2005 version of the same policy. That
version did not mention commercial property. The later October 23, 2005 version (contained
in the record below) amended the September 7 version to provide additional guidance related
to debris removal from commercial private property, see id. §§ 4, 6(D), 7(D), while preserving
the original guidance related to noncommercial private property.

                                             29
                                         No. 08-30070

funding mandate.12          Thus, we conclude that under the first prong of the
Berkovitz test, FEMA was under no nondiscretionary duty to fund dredging.
       Under the second prong of the Berkovitz test, we hold that funding
decisions related to the extent of debris removal that is necessary to protect
improved property, public health, and safety are exactly the type of public policy
considerations that § 5148 shields from judicial scrutiny. See Sunrise Vill.
Mobile Home Park, 960 F. Supp. at 286 (“[T]he Government’s decisions on when,
where, and how to remove debris after a major disaster are exactly the sort of
policy-imbued decisions that fall within the second prong of the discretionary
function exception.”). Here, FEMA engineers determined that removal of C&D
debris, the boat, and the submerged vehicle was necessary to protect the
community but that dredging was not necessary. Eligibility determinations, the
distribution of limited funds, and other decisions regarding the funding of
eligible projects are inherently discretionary and the exact types of policy
decisions that are best left to the agencies without court interference.
       Thus, we hold that in this case, the Stafford Act, its regulations, and
related agency guidance do not give rise to a mandatory duty. They instead
permit discretionary, policy-oriented choices that cannot be the basis for the
court’s subject matter jurisdiction. As a result, FEMA’s decision not to approve




       12
          Upon further review, FEMA concluded that dredging may be necessary to a depth of
two feet in certain drainage culverts at high risk for flooding, and, in a later affidavit attached
to its motion to dismiss, FEMA extended this conclusion to Coin du Lestin’s entire canal
system. While FEMA’s later attempts to aid Coin du Lestin with funding for partial dredging
might have been the first step to a mandatory duty for FEMA to provide funding for those
specific activities, the record does not contain a PW memorializing any such conclusion.

                                               30
                                       No. 08-30070

funding for sediment dredging in the Coin du Lestin canals is discretionary, and
§ 5148 therefore bars the Parish’s current claims.13
                                   III. CONCLUSION
       For the above explained reasons, we AFFIRM the district court’s dismissal
for lack of subject matter jurisdiction under Rule 12(b)(1).




       13
         Because § 5148 applies, it bars any claim—whether alleged under the FTCA or APA.
See 5 U.S.C. § 701(a); 28 U.S.C. § 2680(a); Rosas, 826 F.2d at 1008 (holding that Congress
intended to “preclude judicial review of all disaster relief claims based upon the discretionary
actions of federal employees”).

                                              31